Case: 09-60574     Document: 00511090411          Page: 1    Date Filed: 04/23/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            April 23, 2010
                                     No. 09-60574
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

JAMES C. WINDING,

                                                   Petitioner-Appellant

v.

Superintendent RONALD KING,

                                                   Respondent-Appellee


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 5:05-CV-178


Before DAVIS, SMITH and DENNIS, Circuit Judges.
PER CURIAM:*
        James C. Winding, Mississippi prisoner # K8115, appeals the district
court’s denial of his “motion for certification of granting motion to supplement
to motion to arrest final judgment due to actual innocence.”
        The district court initially denied Winding’s habeas petition on July 3,
2007, and Winding has unsuccessfully filed numerous postjudgment motions
seeking reconsideration of the denial of the petition. In denying Winding’s
motion to arrest final judgment and his motion to supplement that motion, the

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60574    Document: 00511090411 Page: 2         Date Filed: 04/23/2010
                                 No. 09-60574

district court noted that the motions had sought to reopen the case and that it
had reviewed those motions and had determined that Winding had exhausted
his remedies in the district court. Despite that final ruling, Winding filed the
instant certification motion, seeking a further clarification of the district court’s
prior rulings.
      Winding has not provided any authority for seeking another ruling on the
disposition of his motion. Winding’s motion for certification was unauthorized
and without jurisdictional basis. See United States v. Early, 27 F.3d 140, 141
(5th Cir. 1994). The district court should have dismissed the motion for lack of
jurisdiction. See id. at 142. Thus, we affirm the denial of the motion on the
alternative basis of lack of jurisdiction. See id.
      Because Winding is appealing from “the denial of a meaningless,
unauthorized motion,” his motions for appointment of counsel and to compel
production of documents are denied.
      Winding is warned that if he continues to file repetitious and frivolous
challenges to his conviction, he could be subject to sanctions. Shortly after he
filed the instant appeal, Winding was warned not to file any further frivolous
pleadings challenging his conviction. See Winding v. King, No. 08-61101 (5th
Cir. July 23, 2009) (unpublished; one-judge order). Winding is further warned
that if he files additional frivolous challenges, the court will take into
consideration that he has received two sanction warnings in imposing any
sanction.
      AFFIRMED; MOTIONS DENIED; SANCTION WARNING ISSUED.




                                         2